RESOLUCIÓN
Examinada la “Moción de reconsideración y solicitud de reinstalación”, presentada por la abogada Lydia I. Otero Encarnación, se declara “con lugar”y se le reinstala al ejercicio de la abogacía. Se ordena a la Comisión de Etica que continúe con los procedimientos relacionados con la queja pendiente presentada por la Sra. Luz M. Suárez Miranda. Además, se concede un término de 20 días a la Oficina de Inspección de Notarías para que se exprese sobre la obra notarial incautada a la abogada Otero Encarnación.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rivera Pérez no intervino.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo